SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 COMMISSION FILE NO.: 001-51554 Date of Report: October 13, 2007 ASAP SHOW, INC. (Exact name of registrant as specified in its charter) Nevada 20-2934409 (State of other jurisdiction of incorporation or organization (IRS Employer Identification No.) 100 Wall Street – 15th Floor, New York, NY 10005 (Address of principal executive offices) (Zip Code) 212-232-0120 (Registrant’s telephone number including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: □Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers On October 13, 2007 Frank Yuan resigned from his position as a member of the Registrant’s Board of Directors. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. October 17, 2007ASAP SHOW, INC. By: /s/ Chunshi Li Chunshi Li, Chief Executive Officer
